Citation Nr: 1214241	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-19 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 19, 2004, for the granting of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active military duty from January 1968 to December 1969.  The service member was stationed in the Republic of South Vietnam and is a recipient of a Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating action February 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  On March 29, 1972, the RO received a claim for service connection benefits from the appellant.

2.  Three months later, on June 2, 1972, the appellant averred that he was suffered from "combat fatigue" and that this condition was the result of his service in the Republic of South Vietnam.

3.  While the RO issued a decision on the merits of the claim of entitlement to service connection for an anxiety neurosis in June 1972, the RO did not address the appellant's claim for entitlement to service connection for combat fatigue.  

4.  The record indicates that the appellant appealed the June 1972 to the Board for review with respect to the issue of entitlement to service connection for an anxiety neurosis.  The Board did not, however, make a determination concerning the outstanding service connection issue involving "combat fatigue".

5.  The RO granted service connection for PTSD in February 2005.  The effective date for that award was May 19, 2004.

6.  The American Psychological Association has reported and noted that PTSD was formerly known as shell shock or "combat fatigue".  


CONCLUSION OF LAW

The criteria for assignment of an effective date of March 29, 1972, for the granting of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant (and his representative) has come before the Board asking that an earlier effective date be assigned for his service-connected PTSD.  Service connection was granted via an RO rating decision of February 25, 2005.  The effective date was determined to be May 19, 2004.  The appellant was notified of that decision.  Within one year of the rating action, the appellant submitted a multi-page letter that discussed when he began experiencing symptoms and manifestation indicative of PTSD.  In the letter, the appellant inferred that he was not only asking for an increased rating but that he was also seeking an earlier effective date for the granting of service connection for his recently service-connected PTSD.  

The appellant has, in essence, contended that the effective date that has been assigned, that of May 19, 2004, is incorrect and that instead, the effective date of the award should be the day after he was discharged from service, December 8, 1969, or shortly thereafter.  It is noted that on March 29, 1972, the RO received the appellant's original claim for service connection benefits from the appellant.  Three months later, on June 2, 1972, the appellant averred that he was suffered from "combat fatigue" and that this condition was the result of his service in the Republic of South Vietnam.  The appellant noted that he was suffering from "combat fatigue" on the VA medical examination report that he completed prior to undergo a VA medical examination for benefits.  He also complained about the condition during the course of the examination.  A liberal reading of this information might suggest that the appellant was merely modifying or expanding his initial claim for benefits and asking that service connection be granted for "combat fatigue".  

After the examination, while the RO issued a decision on the merits of the claim of entitlement to service connection for an anxiety neurosis in June 1972, the RO did not address the appellant's claim for entitlement to service connection for combat fatigue.  The record indicates that the appellant then appealed the June 1972 to the Board for review with respect to the issue of entitlement to service connection for an anxiety neurosis.  The Board developed the claim and then issued a decision on the merits of the claim in July 1976.  The Board did not, however, make a determination concerning the outstanding service connection issue involving "combat fatigue".  From 1976 until 2004, this claim thus remained dormant and was not adjudicated until the RO granted service connection for PTSD in February 2005.  Thus, it appears that the claim for service connection for "combat fatigue", also known as shell shock or posttraumatic stress disorder, has remained open since 1972.  See www.apa.org/about/gr/issues/military/need.aspx (Returning Military Personnel Suffer from Intense Psychological Trauma).  

Initially, the Board notes that it has been determined by the United States Court of Appeals for Veterans Claims (Court) that the Veterans Claims Assistance Act of 2000 (VCAA), (West 2002) is not applicable to claims involving statutory interpretation.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation).  Consequently, the provisions of the VCAA, as well as VA's implementing regulations, will not be addressed in this portion of the Board's decision.  With respect to the notice provisions, the Board observes that a statement of the case along with various notice letters have notified the appellant of any type of evidence needed to substantiate his claim.  

The governing statutory and regulatory provisions expressly stipulate that the effective date for the granting of disability compensation is the day following separation from active service or the date that the entitlement arose if the claim is received one year after separation from service.  When a claim is received more than one year after the date of service separation, the effective date for the granting of disability benefits is the later of the dates that the claim was received or that entitlement arose.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  Under 38 C.F.R. § 3.1(p) (2011), a "claim" for benefits or an "application" for the same will be ". . . a formal or informal communication in writing requesting a determination of entitlements, or evidencing a belief in entitlement, to a benefit." 

The Board notes that, in addition to filing a formal claim for compensation, any statement in a communication showing an intent to file a claim for disability or for death benefits resulting from the pursuit of a course of vocational rehabilitation, hospitalization, medical, or surgical treatment, or examination under VA laws may be accepted as a claim.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.154 (2011). 

In this case, the record indicates that the appellant filed, at the very least, an informal claim for entitlement to service connection for "combat fatigue".  Per the American Psychiatric Association, combat fatigue is another name for shell shock or the more current phrase posttraumatic stress disorder.  Such a claim was an application for benefits as required by 38 C.F.R. § 3.155(a) (2011).  See Dunson v. Brown, 4 Vet. App. 327 (1993).  The appellant was specific in his assertions - he asked for compensation benefits for a psychiatric disorder related to his combat experiences.  

In determining whether there was an earlier claim, the Board is required to determine all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim was specifically labeled as a claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Federal Circuit has emphasized that VA "has a duty to fully and sympathetically develop the veteran's claim to its optimum in order to determine if an informal claim has been raised.  With respect to all pro se pleadings, VA [must] give a sympathetic reading to the veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations."  Szemraj v. Principi, 357 F.3d 1370 (2004). 

While the record is not without some ambiguity, the Board finds that the paper records on their face support the appellant's assertions that he applied for benefits shortly after he was discharged from the service.  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the veteran prevails.  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  Because the evidence is in equipoise, and since the appellant is supposed to be afforded the benefit-of-the-doubt, the Board concludes that an earlier effective date for the granting of service connection should be assigned. 


ORDER

Entitlement to an effective date of May 25, 1972, for the awarding of service connection for PTSD is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


